Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1117 Page 1 of 46


                                              Pages 1 - 45

                     UNITED STATES DISTRICT COURT

                    SOUTHERN DISTRICT OF CALIFORNIA

 Before The Honorable Barry Ted Moskowitz, Judge

 UNITED STATES OF AMERICA,      )
                                )
            Plaintiff,          )
                                )
   VS.                          )             NO. 18-CR-03072-DMS
                                )
 ANDREW HACKETT AND ANNETTA     )
 BUDHU,                         )
                                )
            Defendants.         )
 _______________________________)

                                San Diego, California
                                Wednesday, November 20, 2019

                       TRANSCRIPT OF PROCEEDINGS


 APPEARANCES:

 For Plaintiff:
                             ROBERT S. BREWER, JR.
                             United States Attorney
                             880 Front Street, Suite 6293
                             San Diego, California 92101
                       BY:   AARON ARNZEN, ESQ.
                             ANDREW J. GALVIN, ESQ.
                             ASSISTANT UNITED STATES ATTORNEYS

 For Defendant Andrew Hackett:
                         LAW OFFICE OF MARC S. NURIK
                         1551 Manning Avenue, Suite 302
                         Los Angeles, California 90024
                    BY: MARC STEVEN NURIK, ESQ.
                         ATTORNEY AT LAW


             (APPEARANCES CONTINUED ON FOLLOWING PAGE)


 Reported by:        James C. Pence-Aviles, RMR, CRR, CSR No. 13059
                     Official Court Reporter
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1118 Page 2 of 46   2


1     APPEARANCES:    (CONTINUED)

2     For Defendant Annetta Budhu:
                               FEDERAL DEFENDERS OF SAN DIEGO, INC.
3                              225 Broadway, Suite 900
                               San Diego, California 92101
4                         BY: JOSHUA J. JONES, ESQ.
                               MICHELLE CYNTHIA ANGELES, ESQ.
5                              ATTORNEYS AT LAW

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1119 Page 3 of 46   3


1     Wednesday - November 20, 2019                                10:50 a.m.

2                             P R O C E E D I N G S

3                                    ---000---

4               THE COURT:    Good morning.

5           Please have a seat.     I'll be right with you.

6                            (Pause in proceedings.)

7               THE CLERK:    Calling Calendar Matter No. 1, 18-CR-3072,

8     United States of America versus Andrew Hackett and Annetta

9     Budhu.

10              MR. ARNZEN:    Good morning, Your Honor.       Aaron Arnzen

11    for the United States.

12              MR. NURIK:    Good morning, Your Honor.      Marc Nurik for

13    Andrew Hackett, who is present.

14              MR. JONES:    Good morning, Your Honor.      Joshua Jones

15    and Michelle Angeles, Federal Defenders, on behalf of

16    Ms. Budhu, who's present via videoconference.

17              DEFENDANT BUDHU:     Good morning, Your Honor.      Annetta

18    Budhu.

19              THE COURT:    All right.    Good morning.

20          All right.    We just have to deal with the 404(b) issue as

21    to the seven other investments.

22         (Court reporter requests clarification for the record.)

23              THE COURT:    Seven other investments; correct?

24              MR. ARNZEN:    Yes, Your Honor.     That's our

25    understanding.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1120 Page 4 of 46   4


1               THE COURT:    All right.

2               MR. NURIK:    Yes, Your Honor.

3               THE COURT:    So let's get started.

4           Why don't you start with the overall proffer as to what

5     the boiler room broker and operator intend to testify to.

6               MR. ARNZEN:    Thank you, Your Honor.

7           I think it's important to understand at the outset what

8     their testimony would be with respect to the charged scheme.

9     It's relatively straightforward.

10          The boiler room broker will testify that Mr. Hackett

11    called the broker or texted the broker, one or the other or

12    both, to communicate that Mr. Hackett wanted the HVST or ASNT

13    stock -- it's the same.      They just changed the ticker symbol

14    over time -- to be promoted through the boiler room.

15          They negotiated briefly about the payment that the boiler

16    room broker would receive.      It was to be 50 percent of the --

17    of the payments made by victims identified through the call

18    room operator.

19          Mr. -- I'm sorry.     The call room broker will testify that

20    they reached an agreement, and the broker then reached out to

21    the operator and communicated that the operator should use the

22    boiler room that he ran in order to identify victims that would

23    buy ASNT stock based on misrepresentations and omissions.

24          The boiler room broker and the boiler room operator will

25    also testify that when a victim was identified, the operator
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1121 Page 5 of 46   5


1     and the agents that worked in the operator's call room would

2     guide the victim through the purchase process online so that

3     they could put in a price, a volume, and at a specified time a

4     trade such that when communicated through the call room broker,

5     the boiler room broker, Mr. Hackett would be on the other side

6     of that trade.

7           And Mr. Hackett would -- this had two purposes, one, so

8     that Mr. Hackett could capture the trade.         In other words,

9     Mr. Hackett's whole goal was to sell stock that he had.           He

10    didn't want to pay 50 percent for somebody to buy the stock

11    from somebody else.     He wanted to pay 50 percent so that he

12    could sell the stock to the identified victim.

13          Just this aspect of the scheme violates Section 10(b) of

14    the Securities Exchange Act.       That's the general antifraud

15    provision.    It also violates Section 9(a)(1) of the Securities

16    Exchange Act.    That's the anti-manipulative trading provision.

17          Mr. Hackett also had another purpose.        He wanted to either

18    use that trade to indicate to the rest of the market that there

19    was either an upward trajectory in the price of ASNT stock or

20    at least mitigate downward pressure on the stock that a lot of

21    selling would have on the market for the stock.

22          So time, price, and volume were all subjects that, the

23    boiler room broker and the boiler room operator will testify,

24    were discussed in a rapid-fire text exchange between

25    Mr. Hackett, the call room or boiler room broker, and in turn
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1122 Page 6 of 46   6


1     the boiler room operator.

2           Mr. Hackett, as I previewed just a minute ago, paid for

3     the service.    The boiler room broker received 50 percent of

4     the -- of the amount paid into the stock market to purchase

5     these shares that the victim paid.        So Mr. Hackett sold his

6     shares -- or hopefully his shares.        Perhaps it was somebody

7     else.

8           But -- but whatever -- whatever was bought by the victim,

9     the amount of that purchase would be multiplied by 50 percent.

10    Mr. Hackett would pay that or agree to pay that to the boiler

11    room broker.    The boiler room broker in turn agreed to pay

12    35 percent of that original amount to the boiler room operator.

13    Her cut was 15 percent.

14          This happened, Your Honor, in 2017 and 2018.         I just want

15    to check my dates to make sure I've got this right, Your Honor.

16    Their testimony will be that the ASNT pump -- yes -- was in

17    2017 and 2018.

18          These two witnesses will testify that that same

19    methodology, that same mode of operation with respect to the

20    boiler room operator and the boiler room broker, was exactly

21    the same as it was for ASNT as for what we call the

22    uncharged -- uncharged stocks in our brief.         Those are the

23    seven stocks that are set forth in here.

24          Everything about it is the same as I just described, the

25    communication from Mr. Hackett to the broker and in turn to the
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1123 Page 7 of 46   7


1     operator, making clear that Mr. Hackett had a stock that he

2     wanted to sell through this -- this fraudulent tool, an

3     agreement on the price or percentages that would be paid, the

4     manipulative trading that happened when a victim for purposes

5     of one of these uncharged stocks was identified.

6           And -- and in all material respects, ASNT was no different

7     than these other ones for -- for purposes of the aspects that

8     I've just described.

9           I think those are the general outlines of it, Your Honor.

10    I'm happy to answer any questions.

11              THE COURT:    The boiler room operator and broker will

12    testify that the other seven investments were conducted the

13    same way?

14              MR. ARNZEN:    They absolutely will, Your Honor.

15              THE COURT:    And that there were misrepresentations

16    made in each of them to the prospective investors?

17              MR. ARNZEN:    That's exactly right, Your Honor.        And I

18    want to make sure I include omissions, material omissions,

19    within the term "misrepresentations."

20              THE COURT:    Yes.

21          Now, what do you think that shows under Rule 404(b)?

22              MR. ARNZEN:    In brief, Your Honor, it shows that

23    Mr. Hackett knew that the boiler room operator misled investors

24    and that he knew the boiler room operator manipulated the

25    markets along with Mr. Hackett and the boiler room broker.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1124 Page 8 of 46   8


1     Given -- so -- and Mr. Hackett knew that with respect to the

2     ASNT promotion.

3           He knew that because he had had experience with it.          He

4     had used it on prior occasions, including these seven prior --

5     specific prior occasions.      He knew the manipulated -- the

6     market for ASNT was manipulated by the boiler room broker and

7     boiler room operator.

8           So in brief, it shows his knowledge that the boiler room

9     operator and the boiler room broker were engaged in fraud with

10    respect to ASNT, the charged scheme.

11               THE COURT:    Did the other seven investments also have

12    circumstances where Mr. Hackett was controlling the sales so

13    the purchaser would buy what he was selling at the same time he

14    sold it?

15               MR. ARNZEN:    That will be our evidence, and that will

16    be the testimony of the boiler room broker and the boiler room

17    operator.    Yes, Your Honor.

18               THE COURT:    All right.   What other evidence do you

19    have as to the seven investments besides the testimony of the

20    broker and operator?

21               MR. ARNZEN:    Your Honor, it comes in two forms, but

22    primarily the evidence comes from -- it's documentary evidence

23    and evidence of communications that we obtained from the boiler

24    room operator and the boiler room broker.

25          So, for example, we imaged the phone of the boiler room
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1125 Page 9 of 46   9


1     broker and have attached a number of exhibits to our briefing.

2     They are Exhibits 21 through 39 attached to Document 1 --

3     Dock- -- Docket 190.     And so they consist of communications

4     where -- the key aspects of what I just described.

5               THE COURT:    Well, walk me through them.       Do you have

6     them?   I have my copy here, and I was trying to walk through

7     them based on the briefing last night, and I was not completely

8     successful.

9           So let's walk through them.

10              MR. ARNZEN:    Yes, Your Honor.

11          If we could start with Exhibit 21, I want to make clear

12    that 21 is not what we think is 404(b) evidence.          This is just

13    an example of the communications had with respect to the ASNT

14    or HVST scheme.     So this is -- this is just background for

15    purposes of analyzing whether 404(b) admission is appropriate.

16          This discusses ASNT.     It's a -- it's a text exchange

17    between Mr. Hackett on the one hand.        His text messages line up

18    on the left margin, and his text messages are with Liana

19    Millhouse, who's the boiler room broker.        Her text messages

20    line up on the right-hand side.

21          In this one, Mr. Hackett is communicating to the boiler

22    room broker that he has a stock, HVST.        He indicates the price

23    per share of the stock and asks -- and wonders if the broker

24    can engage people -- can engage call or boiler room operators

25    to sell the stock.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1126 Page 10 of 46 10


1           That's all in the first box at the very top of the page in

2      Exhibit 21, Your Honor.

3                THE COURT:    Well, I don't see it.     Why don't you point

4      it out.

5                MR. ARNZEN:    Yes, Your Honor.

6           Exhibit 21 -- if one looks at the text exchange at the

7      very top, the first text message is from Mr. Hackett, and it

8      says, "HVST.    It's at 2" -- "2.00."     The testimony will be that

9      that means $2.    "I can get the whole deal.      They have lots of

10     good news.    You think your New York guys will do it?"

11          This is Mr. Hackett touching base with the broker to see

12     if she's got the means to promote HVST stock through the call

13     rooms.

14               THE COURT:    All right.

15               MR. ARNZEN:    The broker responds in a series of

16     messages.    This is at the right-hand side of the page.        "Yes.

17     I will tell them.    Total," question mark.      "Deposit total."

18          The boiler room broker here, the testimony will be, is

19     trying to figure out what this deal is about, how big it is,

20     how many shares they have to sell, and committing to trying to

21     get a boiler room in New York to pump this stock.

22          Then Mr. Hackett comes back at the bottom of the page and

23     basically says, "I'll get the information to you."

24          So, again, this is -- and I get it, Your Honor.          These

25     are -- these are kind of deep in the weeds, and it doesn't jump
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1127 Page 11 of 46 11


1      out off the page that this is -- in context, it's hard to

2      figure out what's going on, and that's why the testimony will

3      be somewhat important to kind of contextualize these.

4                THE COURT:    Let's keep going.

5                MR. ARNZEN:    Yes, Your Honor.

6           21A is the next exhibit.      We put this in because there are

7      two things going on.     It's in part to corroborate testimony by

8      the boiler room operator that she had communications with

9      Mr. Hackett about two stocks, one of which is ASNT.

10          So the first page of 21A shows an exercise to figure out

11     what price to put the trades in.       These are those text messages

12     that I was describing so that the -- the boiler room operator

13     and broker could organize with Mr. Hackett to determine the

14     price, volume, and time with which to make a trade such as

15     to -- to make sure -- or increase the chances that Mr. Hackett

16     will capture the trade and, again, to affect the price.

17          So on the right-hand side, again, that is the text message

18     from the boiler room broker.      "Hello.   Price.    AM" -- "ASNT.

19     Price."   The testimony will be she did this all day long when

20     she was engaged with Mr. Hackett to -- to pump these stocks

21     through the call rooms.     They're online all the time, and she's

22     asking, "What" -- "I have a buyer.       What price shall I put it

23     in at?"

24          Mr. Hackett -- in about the middle of the page, he says,

25     "1.75."   The testimony will be that means a price per share,
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1128 Page 12 of 46 12


1      $1.75 per share of ASNT stock.

2           Then the broker says, "Okay."       She has -- she will testify

3      she has trouble from time to time communicating with

4      Mr. Hackett.    Sometimes he's nonresponsive, sometimes she's

5      nonresponsive, and she wants to determine if there's a price

6      that she can use for the entire day, and that's at the bottom

7      of the first page of this text message.        "If you don't answer,

8      is that price all day?"

9           Mr. Hackett doesn't like that idea.        He says, "If I don't

10     answer, please call just in case.       Put messages through here."

11          The broker comes back -- this is on 190-1, Page 5 of 63.

12               THE COURT:    I understand this one.     This is about

13     the --

14               MR. ARNZEN:    Okay.

15               THE COURT:    -- charged stock; right?

16         (Court reporter requests clarification for the record.)

17               THE COURT:    This is about the c-h-a-r-g-e-d stock?

18               MR. ARNZEN:    Charged stock, Your Honor?

19               THE COURT:    Right.

20               MR. ARNZEN:    It is about the charged stock.

21          I should point out, though, that on Page 5 of 67, the

22     second entry from the bottom mentions another ticker symbol --

23     I'm sorry.   The third entry from the bottom mentions another

24     ticker symbol.    That's DAVC, and that's not one of the --

25     that's not one of our uncharged stocks that we're offering for
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1129 Page 13 of 46 13


1      404(b) purposes.

2           We would redact the DAVC portion of that because it's

3      another deal that arguably is 404(b) evidence that --

4                THE COURT:    All right.    Let's move on.

5                MR. ARNZEN:    Yes, Your Honor.

6           Exhibit 22 is not 404(b) in our view.        This is, again --

7      this is another background to try to demonstrate the nature of

8      the scheme through the call rooms.

9           So this is about the charged stock, and in short, it shows

10     on Page 9 of 67 that Ms. -- that the call room broker is

11     communicating to Mr. Hackett that she herself has rooms working

12     on the deals for Mr. Hackett.      So, again, that's background in

13     our view.   It's not 404(b) evidence, but we want to kind of

14     contextualize.

15          Exhibit 23 is also background.       It's HVST.    You'll see at

16     the top of the page, there's a date, 10/17, HVST.         This is an

17     invoice that was sent from the boiler room operator to the

18     boiler room broker to get paid for identifying victims that

19     could -- that could buy ASNT stock on October 17th, 2017.

20          Exhibit 24 is the same type of invoice drafted up by the

21     boiler room operator under the same circumstances seeking to be

22     paid for victims that bought another stock, one of the

23     uncharged 404(b) stocks, ticker symbol BMXI.

24          Number 25, Your Honor, is also about BMXI.         It's between

25     the boiler room broker and Mr. Hackett.        This one is
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1130 Page 14 of 46 14


1      actually -- this does a couple of things, one of which is to

2      demonstrate and corroborate the testimony about the purpose of

3      matching the trades.

4           The third entry down, Mr. Hackett says, "Everyone I wrote

5      BMXI filled your orders came in, but sometimes I was saying

6      .047."   That means my -- my -- my trade that I put into my

7      system in the market was at .047 or 4.7 cents a share.          "But I

8      had my order in at .046 just to make sure I capture everything

9      you bring."

10          This demonstrates in our view that -- the purpose that I

11     described, that Mr. -- one of the reasons for matching trades

12     was so that Mr. Hackett could make sure he captured the trades.

13     So that's the size and scope of Number 25.        That one, again, is

14     about BMXI.

15          Exhibit 26 is also about BMXI.       It's between the boiler

16     room broker and the boiler room operator, and this one is about

17     matching trades.    They go through various dollar amounts and

18     asking for the price at which the victims should put into the

19     system, a trade order.     The discussion goes on and on.       I think

20     the testimony will be that this concerns several trades in

21     BMXI.

22          At the end of Page 23 of 67, we intend to redact the last

23     three entries because it looks to be about -- two or three

24     entries that looks to be about another ticker that we're not

25     trying to admit as 404(b).
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1131 Page 15 of 46 15


1           Exhibit 27, another one, BMXI.       This is between the

2      broker -- boiler room broker and Mr. Hackett.         It is about

3      match trades, coordinating volumes and prices for the -- for

4      the trade in BMXI as well.      It meets the same -- or it

5      demonstrates the exact same thing that I've been talking about

6      with respect to manipulating the market.

7           That's the first -- BMXI, I think, is the first of the --

8      the uncharged stocks, the 404(b) stocks that -- that I

9      discussed and that we set forth here.

10          The remainder of these exhibits, Your Honor, 28 through

11     39, fall into the same categories.       They are text messages

12     either between the broker and Mr. Hackett or the broker and the

13     operator about arrangements for payments from Hackett to the

14     broker and in turn to the operator and setting out prices and

15     volume such as to manipulate the shares.

16          I can go -- I can go through those, if you'd like, in

17     detail.

18               THE COURT:    Please.

19               MR. ARNZEN:    Yes, sir.

20               THE COURT:    Just as you were -- just as you have done

21     with Exhibits 21 through 27.

22               MR. ARNZEN:    Yes, sir, I will.     Thank you.

23          Exhibit 28, Your Honor, is a -- an invoice from the

24     operator to the broker with respect to another ticker.          It's

25     another one of our 404(b) stocks.       This one's -- CHZP is the
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1132 Page 16 of 46 16


1      ticker.   It is seeking payment for the operator's efforts to --

2      and successful efforts to find victims to buy this stock.

3           The testimony will be from the -- from the boiler room

4      broker that this is one of the stocks that Mr. -- Mr. Hackett

5      engaged her to pump through the call rooms.        This is seeking

6      compensation for -- for trades that were made by victims on

7      May 27th, 2016.

8           Exhibit 29 is also about -- about CHZP.         This is a text

9      exchange between Mr. Hackett and the boiler room broker, and

10     this one is about payment for trades by victims that had been

11     identified, and there's going to be testimony that the boiler

12     room broker had to make sometimes extraordinary efforts to get

13     paid for Mr. Hackett.     But it all corroborates the fact that

14     she was due money for these trades.       She was due 50 percent of

15     the proceeds.

16          So this particular one is about trying to get paid for

17     selling CHZP.

18               THE COURT:    Where is the message you are referring to?

19     The message, m-e-s-s-a-g-e.

20               MR. ARNZEN:    What part of the message am I referring

21     to, Your Honor?

22               THE COURT:    Yes.

23               MR. ARNZEN:    Very well.

24          The third block down on Page 29 of 67 -- let's start with

25     the first.   The broker reaches out to Mr. Hackett in the first
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1133 Page 17 of 46 17


1      block shown here and says, "How much are you sending?"

2           Mr. Hackett says, "Hold.      Let me get price and amount

3      going out."    So she's raising the subject of payments.        He

4      says, "Hold on.    Let me gather information."

5           She comes back and says, "19K for CHZP."         That means

6      $19,000 is what the boiler room broker is asserting that she is

7      due based on victims' purchases of this stock, CHZP.          So the

8      19K for CHZP.

9           Then she indicates that there's more due.         "Plus this week

10     trades."   In other words, she has amounts that are -- that

11     should be forthcoming from Mr. Hackett for trades done during

12     that very week.    She seeks confirmation from Mr. Hackett.

13          And he comes back and says, "I'm sending 10K for CHZP.

14     More is going to hit today," and then he goes on.         There was

15     a -- there was a steady discussion between Mr. Hackett and the

16     boiler room broker about the amounts due to the broker.

17          I will go on to the next one, if that's okay.

18                THE COURT:    All right.

19                MR. ARNZEN:   Exhibit -- Exhibit 30, Your Honor, is

20     about another of the 404(b) stocks.       This one has a ticker

21     symbol -- symbol GVCL, and it's the same type of invoice; in

22     other words, an invoice from the boiler room operator sent to

23     the boiler room broker seeking compensation for amounts paid

24     for the stock of GVCL by victims identified by the operator or

25     his sales agents.    Those are -- those are seeking compensation
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1134 Page 18 of 46 18


1      for trades made on or about August 17th and 18th, 2017.

2            Exhibit 31 is also about GVCL.      This is between

3      Mr. Hackett and the boiler room broker.        It's about -- it's

4      about matching trades, manipulating the market in GVCL stock.

5      It talks about -- it talks about Mr. Hackett having GVCL

6      available and that he can do -- he can do a trade at a certain

7      price.

8            And then the boiler room operator comes back and says,

9      "Okay.   Unlimited."    I'm not sure exactly what "unlimited"

10     means here, Your Honor.     I don't know what the testimony would

11     be.   And then she confirms the ticker symbol.

12           The next page, it indicates that the boiler room operator

13     has notified the broker that there is a trade available for

14     $2500, and Mr. Hackett on Page 36 of 67 identifies the price

15     that the victims should put in such that he can capture the

16     trade.   That's -- .025 is the price for GVCL.        That type of

17     correspondence goes on throughout this exhibit, Your Honor.

18     It's about match trades and manipulating the market.

19           Exhibit 32 is another one about GVCL.       The last one was

20     correspondence between the broker and Mr. Hackett.         This one is

21     text correspondence between the boiler room broker and the

22     boiler room operator.

23           And this, in effect, shows correspondence wherein the

24     broker tells the call room operator that there's a deal that

25     they can do, GVCL, and it's available.        So it shows the
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1135 Page 19 of 46 19


1      correspondence kind of arranging the operator to get himself

2      and his agents started, selling GVCL to victims.

3           Exhibit 33 is about yet another 404(b) stock.         This one

4      has a ticker ITMC, and the correspondence in Exhibit 33 is a

5      text message between Mr. Hackett and the boiler room broker,

6      and it's about matching trades.

7           It talks about what stock; in other words, ITMC.          It talks

8      about the number of shares, 20,000 shares, at the very bottom

9      of the first page, .097.      The testimony will be that that's a

10     price per share that the victim has or will put in for the

11     stock.

12          Exhibit 34, Your Honor, is the same type of invoice from

13     the operator to the broker.      This ticker is another one.      It's

14     LBTD, and it's seeking compensation for sales through the

15     boiler room on August 16th, 2017, of LBTD stock.

16          Exhibit 35 is correspondence, text messages, about the

17     same stock, LBTD.    This one is between the call room broker and

18     the call room operator, and it discusses a match trade,

19     manipulating the market.

20          It sets forth the price per share of stock that both sides

21     will put in.    That's 17 cents a share, and it sets forth the

22     number of shares and the dollar value that the -- the victim

23     investor is willing to put into his stock.

24          So this demonstrates, again, the -- the -- the broker's

25     side -- I'm sorry -- the operator's side of making sure that
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1136 Page 20 of 46 20


1      his victim arranges the right price, volume, and time through

2      the -- through the boiler room broker with Mr. Hackett.

3           There is a pretty lengthy exchange in Exhibit 30 -- 35.

4      Some of these are -- and the testimony will be that some of the

5      exchanges just normally were very short and quick.         Other ones

6      were extended.    Sometimes they were about many trades that

7      happened one after another after another, and so this

8      demonstrates that.

9           Exhibit 36 is another set of correspondence about LBTD.

10     This correspondence is -- the last one was between the broker

11     and the operator.    This one is between the broker and

12     Mr. Hackett.    It, too, concerns a match trade, manipulating the

13     market, setting forth price, volume, dollar amounts.

14          And so, again, this is somewhat lengthy correspond --

15     correspondence.    It matches up with the approximate length of

16     the prior exhibit, where the broker and the operator were

17     discussing the same stock.

18          Exhibit 36 -- I'm sorry.      Did I just discuss 36,

19     Your Honor?

20               THE COURT:    Yes.

21               MR. ARNZEN:    I apologize.

22          Exhibit 37 --

23               THE COURT:    Well, hold on.

24               MR. ARNZEN:    Yes, sir.

25               THE COURT:    36 is about LBTD?
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1137 Page 21 of 46 21


1                MR. ARNZEN:    It is about LPD -- LBTD, Your Honor.        It

2      is the same stock that I talked about with respect to

3      Exhibit 35.

4                THE COURT:    All right.    Go on.

5                MR. ARNZEN:    Yes, Your Honor.

6           Exhibit 37 is correspondence between -- and all of the

7      correspondence that I've shown here that are attached as

8      exhibits -- just to make clear, all of these are text messages

9      that were captured from an image of the boiler room broker's

10     phone.

11          The invoices were captured from a couple of spots.          They

12     match up.    We got evidence from the broker, and we got evidence

13     from the operator.     The testimony is consistent with respect

14     to -- from both of those witnesses with respect to these

15     invoices.

16          So Exhibit 38 is another text message.        This one is about

17     another of the 404(b) stocks.      It's about QBIO.     They often

18     refer to this as QBIO, and it's about a match trade.          It's

19     correspondence between Mr. Hackett on the one hand and the

20     boiler room broker on the other.

21          You can see in the first -- on the very first page, they

22     flip from a discussion of CHZP.       That's the first text on the

23     upper right-hand corner of Page 65 to 67, and they transition

24     to a discussion -- another one of the 404(b) stocks that we've

25     discussed.    Then they switch to a discussion of QBIO stock in
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1138 Page 22 of 46 22


1      the very next.

2             So on the left-hand side is Mr. Hackett's -- are

3      Mr. Hackett's text messages.      His first one says, "Yes, I know

4      I had to pay for TLNUF shares.      It cost me 30K."

5          (Court reporter requests clarification for the record.)

6                 MR. ARNZEN:   I apologize.    Yes, sir.

7             "Yes, I know I had to pay for TLNUF shares.       It cost me

8      30K.    I have more funds coming in.     I am clearing 40K QBIO.

9      The stock is at $10.     I'll have more funds hit."

10            And then a boiler room broker reaches out and asks for a

11     price.    I believe this is with respect to CHZP, and it says,

12     "4," meaning $4, Your Honor.      The reference to TLNUF and 38 I

13     don't think is problematic in terms of just being there because

14     it is also one of the 404(b) stocks.

15            Exhibit 39, in fact, is a text exchange about TLNUF.        It

16     is between Mr. Hackett and the broker.        It is about a match

17     trade, manipulating the market in TLNUF.        And it also indicates

18     the -- the boiler -- the boiler room broker asking, "Are you

19     moving it up?"    That's the second text message from the top on

20     Page 67 of 67.

21            This corresponds and corroborates with expected testimony

22     that one of the purposes of manipulating the market was not

23     just so that Hackett could capture the trade but also -- also

24     to support the price of the stock.

25            So those are Exhibits 21 through 39, Your Honor.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1139 Page 23 of 46 23


1                 THE COURT:   All right.    The defense position?

2                 MR. NURIK:   Your Honor, if you recall from the

3      beginning of this process, when the Government first discussed

4      with you their theory of admissibility of these other what we

5      call -- we'll call tickers for purposes of discussion, the

6      seven others, the Government claimed that there would be

7      evidence by the -- what they call boiler room broker and boiler

8      room operator of misrepresentations either by commission or

9      omission to the investors.

10          The Government has conceded, I believe -- and I invite

11     Mr. Arnzen to at any point interrupt me and correct me if I

12     make a mistake of what their evidence will be or what he

13     proffers their evidence will be.       The Government has conceded

14     that at no point was there any discussion with Mr. Hackett by

15     either the operator or the broker of what was being said, that

16     there was no revelation of any scripts, any pitches, any

17     documents to indicate what was being said.

18          And indeed, the Government also concedes that the

19     operator, in fact, was not known to Mr. Hackett, had never

20     spoke with Mr. Hackett.     Mr. Hackett did not know his identity.

21     All Mr. Hackett knew was that the broker had rooms, and the

22     fact of using phone rooms to promote stocks is not per se

23     illegal.

24          So what the Government has done here is trying to bring in

25     that evidence that these other sales were done through
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1140 Page 24 of 46 24


1      misrepresentations and omissions by attempting to show a

2      linkage between these other tickers and the ASNT.         And the

3      basic thrust of their argument is the gravamen of the offense

4      is both match trades -- and they've used that term repeatedly

5      during their proffer just now -- and misrepresentations.

6           What's interesting is so far in the year-plus that we've

7      been giving -- given a voluminous amount of discovery, we have

8      not received one piece of physical evidence in which the

9      Government has shown that there was indeed a match trade.

10          Now, the Government has access to the records of the

11     investors and their trades.      They clearly have that.      They have

12     shown part of that here.      They also have access to the records

13     of any trades that Mr. Hackett may have made.         Curiously, there

14     is no evidence of any match trades.

15          They are attempting to interpret the language of these

16     text messages to suggest there are match trades whereas the

17     best evidence of it, which is the documentary evidence of match

18     trades, does not exist.

19               THE COURT:    Well, my understanding is that the broker

20     and operator will testify that there were match trades.

21          Is that correct, Mr. Arnzen?

22               MR. ARNZEN:    Yes, Your Honor.     There were -- there

23     were significant efforts to match the trades.         They don't --

24     because it's a public open market, they don't know who they're

25     trading with.    They just make an order for a trade, and it
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1141 Page 25 of 46 25


1      happens.

2           They will -- they will say, though, that they -- they made

3      all the efforts that I just referred to in order to match the

4      trades, and then the trades took place.

5                 MR. NURIK:   Well, of course, they're going to be able

6      to testify to that, I assume.      However, it will be clearly

7      shown through cross-examination that there were no match

8      trades.

9           I mean, it's not hard to determine that there's a match

10     trade.    You have the trade of Mr. Hackett, which shows the

11     amount, the time, the volume, and then you have the trade of

12     the investor that it was supposed to be matched with, which

13     shows the time, the amount, and the volume.        And you can

14     compare the two.

15          And the Government curiously, even as recently as about a

16     month or two ago, was asking their agents to search to see if,

17     in fact -- and that was turned over to us in discovery -- to

18     see if, in fact, they could find any evidence of match trades.

19          Now, it may be even Ms. -- Ms. Millhouse and Mr. Wolf, who

20     both naturally have a reason to testify for the Government

21     because they are both working off cases that they have -- and

22     the Court will give the appropriate instruction to the jury

23     regarding due care and caution to give to their testimony.

24     They both are -- may say that, but there's no independent

25     evidence.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1142 Page 26 of 46 26


1           The importance of that is to allow this kind of evidence

2      about all these other tickers to come in on what is not even

3      supportable testimony and corroborated testimony is very

4      dangerous in this case.     And interestingly, if you look -- and

5      I'd like to take you through some of these exhibits that the

6      Government is relying upon because this is what they are

7      suggesting.

8           First of all, Exhibit 21.      As they indicate, this -- this

9      only refers to the charged offense, and interestingly, it talks

10     about a New York room.     Well, that's not Mr. Wolf, who is the

11     operator.

12          Exhibit 21A.    There's no discussion at all about capturing

13     trade.    Mentioning of price is not per se illegal.       In fact, if

14     you notice -- if you look at these, the broker, who is Liana

15     Millhouse, is asking what the price is, and Mr. Hackett is

16     telling her what it's being traded at in the marketplace.

17          Exhibit 22, again, is only the charged stock.         So that

18     doesn't help us.    That has nothing to do with any 404(b) or any

19     of the other seven.

20          Exhibit No. 23 is an invoice that was sent from the

21     operator to the broker.     I'm sure the Government will concede

22     this was never sent to Mr. Hackett.       Mr. Hackett never saw

23     this.    This is not part of any evidence that could be linked

24     directly to Mr. Hackett.

25          Exhibit No. 24, again, not sent to Mr. Hackett.          This is
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1143 Page 27 of 46 27


1      simply between the operator and the broker.

2           Exhibit 25.    I will concede, Your Honor, that on Page 19

3      of -- of 67, there is a discussion by Mr. Hackett that appears

4      on its face to suggest the possibility of a matched trade, and

5      that is the third item down.      It's on the left-hand column, the

6      second item on the left-hand column.       However, what you will

7      see is there is no evidence of, in fact, there being a match

8      trade.

9           Exhibit 26.    The Government continues to talk about these

10     conversations as being exhibits of matched trades, yet Exhibit

11     No. 26 again has no reference to that.        Exhibit No. 26 is

12     simply discussing price.

13          Now, if the Government is going to come forward and tell

14     the jury that merely discussing price with the sales room that

15     is promoting the stock is per se a violation of any of the

16     securities laws, I'm anxious to hear that because I don't

17     believe they will.

18          Exhibit No. 27.     Similarly, no discussion of any match

19     trade, merely discussion of price.

20          Exhibit No. 28.     Again, invoices that were never seen or

21     produced or given to Mr. Hackett, merely documentation between

22     the operator and the broker.

23          Exhibit No. 29.     Well, this is curious because the

24     Government's own evidence will not reveal that Mr. Hackett

25     owned any shares in this particular stock, CHZP, at the time of
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1144 Page 28 of 46 28


1      these transactions, again, no discussion of any match trades.

2           And by the way, to the extent there's discussion about

3      money by Mr. Hackett, the testimony will be that Ms. Millhouse

4      is constantly asking Mr. Hackett for the money that he owes for

5      the commissions that he's paying the sales room, and he's

6      constantly telling her about that.

7           That runs all through -- that's the thread that runs all

8      through these particular sets of messages, and he's talking

9      about where he's getting the money from but not from match

10     trades.

11          Exhibit No. 30, GVCL.      These are invoices, again, not sent

12     to Mr. Hackett, not shown to Mr. Hackett.        Mr. Hackett's not

13     aware of them, merely between the operator and the broker.

14     This involves a ticker called GVCL.       Mr. Hackett never had any

15     shares in this particular stock.

16          Number 31.    No evidence of any match trades from any of

17     these discussions.     And, again, this is a ticker.      These are --

18     this is the stock, GVCL, Mr. Hackett did not have shares in,

19     merely discussing what it is trading at.

20          And when he says "fill," that's Mr. Hackett confirming

21     that, in fact, those shares were bought on the market by the

22     investors because the commission is paid -- and Ms. Millhouse

23     will testify to this -- not merely because she gets somebody

24     who agreed to buy.     Remember, these people can't purchase stock

25     through the sales room.     They have to go through a licensed
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1145 Page 29 of 46 29


1      security dealer.

2           And as such, until there is a confirmation that the order

3      was, in fact, filled, Mr. Hackett does not owe the money to

4      Ms. Millhouse.

5           So there's constant reference in these particular messages

6      about orders being filled; that is, confirmation by Mr. Hackett

7      that he has seen on the various sites that reveal this

8      publically, that, in fact, those many shares at that price were

9      actually purchased.     Therefore, he owes the money to

10     Ms. Millhouse.

11          Again, Exhibit 32.     These are, as there are a number of

12     here, just merely conversations between the operator and the

13     broker.   Mr. Hackett is not a party to these conversations, but

14     yet the Government is using this to somehow suggest that this

15     is evidence -- 404(b) evidence to support 404(b) evidence.

16          Number 33, ITMC.     No evidence of match trades, no

17     discussion of match trades.

18          Item 34, invoice for LBTD.       These, again, are invoices

19     between the broker and the operator, never seen by Mr. Hackett.

20     And, in fact, the evidence will reveal that LBTD was not owned

21     by Mr. Hackett at the time of these transactions.

22          Exhibit 35.    Again, communications solely between the

23     broker and the operator, not Mr. Hackett, no evidence that

24     Mr. Hackett saw any of these communications.

25          Exhibit 37.    Again, invoices that Mr. Hackett did not
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1146 Page 30 of 46 30


1      receive or see.

2           Exhibit 38.    Again, nothing in this that talks about a

3      match trade.

4           Exhibit 39, similarly.

5           In sum, Your Honor, the Government has put before you

6      evidence, but it is not evidence linking Mr. Hackett to illegal

7      conduct in any of these other deals.

8           Now, one of the key elements for admissibility under Rule

9      404(b), as interpreted by a legion of case law, is that there

10     must be substantial evidence indicating the defendant's

11     participation in the other illegal bad acts.         And I would

12     submit respectfully the Government has failed to show that and

13     has failed to show the illegality of these other acts.

14          The only illegality that they propose to present before

15     the jury is that both Ms. Millhouse and Mr. Wolf will testify

16     that their rooms made misrepresentations, but there is no

17     linkage between Mr. Hackett's knowledge or intent and what

18     those misrepresentations were.

19          And both witnesses will testify, again -- I don't want to

20     beat a dead horse, but they will testify that there is no

21     knowledge on Mr. Hackett's part.

22          The Government's sole connection or attempt to connect or

23     create intent there or knowledge, as it were, is to suggest

24     that because there was a 50-percent commission paid, that that

25     would be evidence that Mr. Hackett should have known.          They
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1147 Page 31 of 46 31


1      suggest to the Court that that -- they will have evidence that

2      that is not a commercially reasonable commission.

3           However, what they're not telling the Court is that that

4      evidence will come from someone who will testify about what is

5      a commercially reasonable commission in other facets of the

6      securities industry, not with respect to sales rooms that

7      promote these types of stocks.

8           And we would submit under the circumstances, given what we

9      will wind up having, which is an extensive amount of

10     cross-examination and probably extrinsic testimony that will

11     have to be brought in because I will have to demonstrate, since

12     they're not going to have any -- I'll point out that there's

13     absolutely no evidence of match trades -- that this will unduly

14     lengthen the trial.

15          It will prejudice the defendant, and there is knowledge --

16     no sufficient evidence that the defendant participated in these

17     illegal acts, if they were, in fact, illegal acts.

18          So I would submit that the Court should exclude these

19     seven other matters.

20               THE COURT:    Thank you.

21               MR. JONES:    Your Honor, just briefly.

22          My understanding from speaking with Mr. Arnzen is that

23     with regard to these other ticker symbols related to the

24     alleged activity of Mr. Hackett -- that that evidence is not

25     going to be offered against Ms. Budhu and that the jury would
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1148 Page 32 of 46 32


1      be so instructed.

2           So our only arguments on these points would be, one, that

3      to the extent that the Government -- that the Court is going to

4      admit substantial 404(b) evidence against Mr. Hackett, that

5      would increase the possibility of spillover prejudice, which is

6      relevant to our severance motion, which we understand the Court

7      denied.   But we do anticipate renewing it at an appropriate

8      time.

9           In addition, with regard to Exhibits 37 and 38 --

10               THE COURT:    Well, actually, it might help your client

11     by the absence of her involvement in these --

12         (Court reporter requests clarification for the record.)

13               THE COURT:    Actually, it might help your client

14     because of the absence of her participation in the seven other

15     investments, and that would actually distinguish her from

16     Mr. Hackett.

17               MR. JONES:    I think that's certainly true and one

18     argument that could be made, Your Honor, which does lead me to

19     the other point that I wanted to raise, which is Exhibits 37

20     and 38 deal with the ticker symbol QBIO.

21          This is the same ticker symbol that came up when the Court

22     was discussing 404(b) with reference to things that came up in

23     the transcripts, and there are references in the transcripts to

24     QBIO in relation to describing the current ASNT negotiations.

25          And when the Court admitted that, the Government's
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1149 Page 33 of 46 33


1      position was they're not going to have testimony that that was

2      a fraudulent deal, that that was a pump-and-dump scheme.          It's

3      just going to be a reference to another deal.

4           But now we're going to have separate, independent evidence

5      introduced specifically with the Government arguing and the

6      defense presumably contesting that QBIO was, in fact, a

7      fraudulent deal, that it was a pump-and-dump, that there were

8      false representations made to investors in that scheme.

9           So I think particularly with regard to Exhibits 37 and 38

10     and the QBIO deal, especially given the fact that the

11     Government -- if the Court is inclined to allow this

12     information in, the Government has substantial evidence of

13     these other deals.

14          That one specific deal really does not add much to the

15     narrative, especially considering their argument seems to just

16     be that there is this high commission that he's received on

17     numerous occasions.     At some point, it gets cumulative because

18     we're talking about hundreds and hundreds of thousands of

19     losses to investors on other deals to prove essentially

20     knowledge in a much, much smaller investment.

21          So I think that, if anything, the QBIO should be removed

22     because of the fact that it raises a specter of 404(b) with

23     regard to the references in the transcript.

24               MR. NURIK:    Excuse me, Your Honor.     May I just add one

25     more thing?    I apologize.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1150 Page 34 of 46 34


1            I don't believe that the Government is going to contend

2      that my client actually participated in the QBIO deal, and if

3      I'm wrong, I'd like them to tell me that now.         I think that

4      they are aware that -- or they're going to contend that my

5      client was aware that there was this QBIO deal, and as you

6      recall, it's referenced in some of the other matters as part of

7      the inextricably intertwined testimony.

8            But to introduce evidence about the QBIO deal when my

9      client was not a player in that deal -- unless the Government's

10     going to tell me -- or tell us that they do have evidence that

11     he was, which I would submit would be in error, but it's up to

12     them to proffer.

13               MR. ARNZEN:    Respond, Your Honor?     Thank you.

14           Your Honor, a couple points that I think I should

15     concentrate on.    One is Mr. Nurik's assertion that these do

16     not -- these Exhibits 21 through 39 don't have any evidence of

17     match trades.

18           I wonder if I can turn the Court's attention to Page 35 of

19     67 in the exhibits, Document -- Docket No. 190-1, Page 35 of

20     67.   The third entry down is about GVCL.       Mr. Hackett tells the

21     broker, "We can do the trade at .024."        This is a more extended

22     version of virtually every exchange about match trades in these

23     text messages.

24           Mr. Hackett and the broker and the operator -- they're not

25     talking about the published market price of a stock,
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1151 Page 35 of 46 35


1      Your Honor.    Anybody in the courtroom right now can pick up

2      their phone and find out the market price for ASNT stock in

3      less than three seconds.      You just Google up the ticker and

4      say, "ASNT stock," and you come up with the stock price

5      instantaneously.

6           And these are professionals.       The broker and the operator

7      have ready and constant access to the then-current market

8      price.   All of these text messages are about a desired price.

9      The whole point to capture the trade really is furthered by

10     separating a specific trade price from the market price because

11     if two people are trying to hit each other in a price that's

12     different than the market, they're more likely to hit.

13          Everybody else is trading down here at the market price.

14     This is about a desired price, not the market price,

15     Your Honor.    We do not have forensic evidence about trades and

16     match trades with respect to -- and we haven't sought it,

17     Your Honor, with respect to all of these tickers, all of these

18     404(b) tickers.

19          We're relying on the direct evidence of intent to match

20     trades in these ticker symbols, in these 404(b) tickers.          We do

21     have evidence of match trades --

22               THE COURT:    All right.

23               MR. ARNZEN:    Thank you, Your Honor.

24          We do have evidence of match trades in the charged stock,

25     ASNT.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1152 Page 36 of 46 36


1           So Mr. Nurik's right.      He hasn't seen a bunch of forensic

2      analysis of trade data showing that these other -- these 404(b)

3      tickers are match trades.      We just think that would overly

4      extend the presentation, and the presentation is about a finite

5      point of only one of a number of manner and means of the

6      conspiracy.    It's about Mr. Hackett's knowledge of the boiler

7      room operator's misrepresentations and omissions to -- to

8      investors.

9           With respect to misrepresentations and omissions, Mr.

10     Nurik is right that we -- we don't have evidence that Mr. Nurik

11     saw scripts used by the operator.

12               MR. NURIK:    Excuse me.    You mean Mr. Hackett.

13               MR. ARNZEN:    I apologize.

14          Mr. Nurik -- Mr. Nurik stated that we don't have evidence

15     that Mr. Hackett saw scripts that were used by the operator,

16     and he's right.    We don't.    What we do have is perfect

17     knowledge by Mr. Hackett or a very, very strong inference that

18     Mr. Hackett knew two things, that the boiler room operator was

19     misrepresenting to investors the natural market price of the

20     stock.

21          The operator was representing to these victims that they

22     could get -- they could get this stock at the market price,

23     which was X.    And the whole point of their exercise was to get

24     a price that was not the market price; in other words, a price

25     as determined by a normally functioning market in the penny
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1153 Page 37 of 46 37


1      stock world.    So that's the misrepresentation.

2           The omission that he almost certainly had knowledge of is

3      that the victim investors were not told that 50 percent of the

4      amounts that they paid for a stock would be paid to the

5      operators, the boiler room operator and agents who were trying

6      to sell them the stock.

7           And it's extremely clear and there's abundant case law

8      that that's -- that that is absolutely material to the

9      investor, to know how much or what stake is owned or -- or --

10     or they have an interest in the person that's trying to sell

11     them that stock.    So those are the -- that's the

12     misrepresentation and omission.

13          Mr. Nurik referred to stocks that Mr. Hackett did not own

14     at the time the correspondence about those stocks was going on.

15     We have evidence that he does.      The evidence primarily comes

16     from the boiler room operator and the boiler room broker and

17     the text messages here.

18          If he cares to put on contrary evidence, that's absolutely

19     his right.   He can do so now.     He can do so at trial.      But if

20     it's a contested issue, we certainly have overcome the burden

21     of being able to present it by virtue of the testimony that we

22     proffer as well as these exhibits.

23          As for QBIO, Your Honor, we do have evidence that

24     Mr. Hackett participated in QBIO.       He did not participate in

25     the Q -- the version of a QBIO scheme that everybody was
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1154 Page 38 of 46 38


1      looking at and frankly admiring from afar.        That QBIO scheme

2      was principally carried out by several actors, including Mr.

3      Forster himself, our cooperator, back before he started

4      cooperating.

5           And Mr. Hackett was not involved with that version of the

6      scheme.   He was trying to -- or had in-depth knowledge of

7      attempts to manipulate the market for QBIO stock before our

8      cooperator, Michael Forster, got involved.        And he states on

9      calls -- and we have transcripts of it -- that there were two

10     ways in which he was involved.      One was through Liana

11     Millhouse.

12          Ms. Millhouse was one of the people that Mr. Hackett hired

13     to try to sell the stock.      Ms. Millhouse is the boiler room

14     broker.   So he hired the broker to get rid of the QBIO stock

15     through the call rooms.

16          He also said on tape that there was an Internet -- an

17     e-mail promotion tool called Nando's List that he -- that he

18     also used to try to dispose of -- I was confused.         Sorry --

19     that he used to try to dispose of QBIO stock.

20          So Mr. Nurik is in part right that he was not involved

21     with the version that everybody watched, but he was an

22     investor.    He had stock in QBIO when the very successful

23     version went on.    So he profited from it, he observed it as a

24     nonparticipant, and he was a participant prior to that point in

25     time.   That's the full story with respect to QBIO.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1155 Page 39 of 46 39


1           Are there any questions that I can answer for Your Honor

2      beyond that?

3                 THE COURT:   No.

4           If I were going to try the case, I would probably allow

5      the evidence in under Rule 404(b) and Rule 403, but I would

6      first do -- how I would like to do that is take the testimony

7      of the --

8          (Court reporter requests clarification for the record.)

9                 THE COURT:   But what I would do is take the testimony

10     of the broker and operator first outside the presence of the

11     jury.    And since this would be likely mentioned in the -- the

12     Government's opening statement, I would do that before the

13     trial.

14          So I would want to make sure that the witnesses actually

15     testify to what Mr. Arnzen said they would.        I trust Mr. Arnzen

16     100 percent.    But at trials, sometimes things turn out

17     differently than the best attorney anticipates, and this would

18     be significant evidence, and I would like to determine that

19     beforehand.

20          So my -- if it turns out as Mr. Arnzen says, I would

21     probably admit it and rule accordingly.        It would be on a

22     material point (Inaudible).

23         (Court reporter requests clarification for the record.)

24                THE COURT:   It would be on a material point; that is,

25     the knowledge and intent of Mr. Hackett.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1156 Page 40 of 46 40


1           The timing of when the other seven transactions took

2      place -- I believe within two years of the charged transaction;

3      is that correct?

4                 MR. ARNZEN:    It is, Your Honor.

5                 THE COURT:    And so it would have been not remote in

6      time.   The evidence, if it turns out as Mr. Arnzen proffers, is

7      sufficient to clearly establish that Mr. Hackett had knowledge

8      of what they were doing.      It would support a strong inference

9      of that.   And the other transactions are very similar to the

10     one charged, and so it would be admissible on knowledge and

11     intent.

12          As to Rule 404(b), I've indicated my tentative ruling.           As

13     to Rule 403 as to Ms. Budhu, I think a limiting instruction

14     would take care of any prejudice.       It may actually inure to her

15     favor and help her distinguish her knowledge from the knowledge

16     of Mr. Hackett.

17          And as to Mr. Hackett, I don't think the time would be

18     substantial in presenting that or confuse the jury, and any

19     prejudicial factors would not outweigh the strong probative

20     value; that is, the engagement in seven other similar

21     transactions supports the inference that he had knowledge and

22     intent to defraud.

23          So it comes down to being careful; that is, making sure we

24     have what is anticipated before it is displayed to the jury.

25     (Inaudible) whether Judge Sabraw would like to conduct the
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1157 Page 41 of 46 41


1      hearing or have me do so.

2          (Court reporter requests clarification for the record.)

3                THE COURT:    That comes down to whether Judge Sabraw

4      would like to conduct an outside-the-presence-of-the-jury

5      hearing or have me do so.      I'm willing to bet that he would

6      defer it to me before the case is transferred.

7           Any ruling I would make would be without prejudice because

8      the defendants would have the opportunity during the hiatus

9      before the trial to investigate this and offer any new evidence

10     that would change the Rule 403 balance and the Rule 404(b)

11     analysis.

12          All right.    So if I'm going to do it, when?

13               MR. ARNZEN:    I'm sorry.    What are you going to do and

14     when?   Is that the question?

15               THE COURT:    No.   If, i-f, I'm going to do it, the

16     question becomes when (Inaudible) to hear the testimony.

17         (Court reporter requests clarification for the record.)

18               THE COURT:    If I am going to conduct the hearing

19     outside the presence of the jury, the question is when.

20               MR. ARNZEN:    Understood.

21          From the Government's position, Your Honor, I -- so if I'm

22     remembering correctly, Judge Sabraw set the trial date for

23     February 18th.    I think if we did it in January, that would

24     be -- would be plenty of time in advance.        I'm trying to think

25     through the logistical issues.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1158 Page 42 of 46 42


1           Both the boiler room operator and boiler room broker live

2      in Southern California.     Their attorneys do as well.       I

3      would -- I would prefer to have time from the Government's

4      perspective to prepare kind of a trial-ready set of documents

5      as well as testimony.

6           If -- if I have a tendency, it would be to try to -- to

7      make sure that I have a broader scope that would be admissible

8      and then work within those confines more easily.         So I may

9      narrow down the scope of the 404(b) evidence that actually is

10     presented at trial.     I would then want to have a chance to

11     analyze that and go through it with the witnesses.

12          So I think mid-January might be preferrable, Your Honor,

13     from our perspective.

14               MR. NURIK:    I would respectfully request an earlier

15     date for the very reason the Court suggests.

16          In the event that you do allow this testimony to come

17     in -- and that has been mentioned earlier today -- the

18     Government seems to feel it would be incumbent upon me to

19     present evidence that I have a lack of match trades, and that's

20     something that's going to require subpoenaing records.

21          And I don't believe that January -- a January hearing date

22     on this will allow me sufficient time between then and a

23     February 18th trial date to get the materials I need.          So I

24     would -- I would recommend a date in the latter part of

25     December.
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1159 Page 43 of 46 43


1           The other question I have, Your Honor, is while I am more

2      than content to have Your Honor handle this matter, since

3      everything is going to be without prejudice with respect to

4      having Judge Sabraw, who will be the trial judge, review it,

5      I'm just questioning out loud whether or not it is at this

6      point appropriate to have Judge Sabraw get into the guts of

7      this case now versus having Your Honor continue.

8           That I leave to everybody to ponder, but I am prepared to

9      go forward with Your Honor on this matter since you already

10     have a firm understanding of the issues and have already had

11     evidence presented.

12          But I'm only concerned that if we have to retool this in

13     front of Judge Sabraw at the time of trial, I don't know what

14     kind of record he will be familiar with because, as you know,

15     you know, no matter what we do pretrial and even if we take

16     this testimony in advance of trial, we still have the

17     possibility that there are other things that come up during

18     trial that change the nature.

19          A case always lives two lives that it lives before trial

20     and that it has on trial, and we sometimes have to make

21     on-the-spot decisions during trial that weren't anticipated or

22     were seen in a different light prior.       So --

23               THE COURT:    I understand, but I will leave that up to

24     Judge Sabraw.    I will let him know my tentative ruling, and you

25     have a tentative ruling that I would likely allow the testimony
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1160 Page 44 of 46 44


1      if it turns out as represented.       So you need to engage in your

2      research and subpoenaing and other preparation forthwith.

3      Don't wait until January.

4            If I do it, I will try to do it within the first week of

5      January, but you have my tentative ruling that I would admit

6      it.   And also, there would have to be limiting instructions as

7      to the jury's consideration of the evidence being limited to

8      knowledge and intent by Mr. Hackett.

9            So I will let you know through the clerk.

10                MR. NURIK:   Your Honor, then I will act forthwith and

11     begin my investigation.

12           And with respect to scheduling a hearing, then, before

13     Your Honor in the beginning of January, I would ask leave to

14     get back to your clerk tomorrow.       I have some depositions, I

15     believe, that are being scheduled through letters rogatory in

16     Canada the first week of January, and I need to double-check.

17                THE COURT:   The first week is a weird week.       I think

18     January 1st is on a Wednesday.

19                MR. JONES:   That's correct, Your Honor.

20                THE COURT:   So it's probably not the first week.       I

21     was thinking the following week.

22           Rick, do we have time?

23                THE CLERK:   Your Honor, we could do either the 6th or

24     the 8th.

25                THE COURT:   All right.    So those are ideas for you,
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1161 Page 45 of 46 45


1      but I would make it convenient for you.        So if you have

2      something else, I wouldn't worry about it.         I'm flexible.

3           First, let me do something if Judge Sabraw wants to do

4      this himself.    This is the way I would proceed.       I'm pretty

5      careful in taking testimony first outside of the presence of

6      the jury to make sure what we have.

7                MR. NURIK:    All right.    Thank you, Your Honor.

8                THE COURT:    All right.    Thank you.    We'll see you

9      perhaps again.

10          I think this takes care of all the motions in limine, does

11     it not?

12               MR. ARNZEN:    According to my notes, we've tackled them

13     all, Your Honor.

14               THE COURT:    All right.

15               MR. NURIK:    Yes, Your Honor.

16               MR. ARNZEN:    Thank you, Your Honor.

17               THE COURT:    Bye, Ms. Budhu.

18          Rick.

19               DEFENDANT BUDHU:     Thank you, Your Honor.     Bye.

20                   (Proceedings adjourned at 12:20 p.m.)

21

22

23

24

25
     Case 3:18-cr-03072-DMS Document 205 Filed 12/20/19 PageID.1162 Page 46 of 46


1

2

3                             CERTIFICATE OF REPORTER

4                I certify that the foregoing is a correct transcript

5      from the record of proceedings in the above-entitled matter.

6

7      DATE:    Monday, December 16, 2019

8

9

10

11                          /S/ James C. Pence-Aviles

12              James C. Pence-Aviles, RMR, CRR, CSR No. 13059
                              U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
